Citation Nr: 1136504	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1963 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied claims for service connection for bilateral hearing loss, tinnitus and a back disability.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that the Veteran is competent to report that he has problems hearing and with ringing in his ears (See Transcript, p 6).  The United States Court of Appeals for Veterans Claims (Court) has stated that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2010).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Additionally, a June 1966 service personnel record shows that the Veteran was likely exposed to acoustic trauma in service when he helped to destroy an enemy freighter during Operation Market Time.  As a result, the Veteran should receive a VA examination to determine the nature and etiology of any hearing loss disability.  

A September 1963 report of medical examination shows that the Veteran's clinical evaluation was normal except for an irregular left pupil.  An audiogram showed the following results (Service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.).  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
0
LEFT
15
10
10
10
10

At separation in September 1967, a report of medical examination showed a whispered voice test result of 15/15.  He had no defects and/or diagnoses.  

In December 2009, the Veteran's brother submitted a statement.  His brother served with him in Vietnam.  He confirmed that the Veteran was a member of the gun crew on the USS Brister.  He handled ammunition from the magazine to the gun.  The Veteran's brother confirmed that when the Veteran was present when the weapon was fired and there was no hearing protection.  "We were at General Quarters as much as 72 hours at a time providing shore bombing."  

At the July 2011 Board hearing, the Veteran's representative requested that the Veteran be scheduled for a VA examination.  (Transcript, p 3.)  After service, the Veteran worked as a lineman at a telephone company and then he went into phone installation and repair.  (Transcript, p 5.)  Later he worked at the central office repairing equipment and finally he became an engineer.  Id.  He said he did not wear ear plugs in service.  (Transcript, p 6.)  He first noticed ringing in his ears within the past 15 years.  (Transcript, p 11.)  He claims that his tinnitus is related to noise exposure in service.  A medical opinion is needed to address the etiology of any tinnitus.

For the Veteran's spine disability claim, the Board also finds that an examination is needed.  In a December 2009 notice of disagreement, the Veteran alleged he helped load guns during service.  He hurt his back lifting the rounds.  As stated, in December 2009, the Veteran's brother confirmed the Veteran's role as a member of the gun crew on the USS Brister.  

At separation in September 1967, a clinical evaluation of the spine appears to be normal and the physician's summary lists no defects or diagnoses.  

The Veteran is competent to explain what he experienced in service and to express the physical manifestations of any back disability.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Veteran's history does show an intervening event that was reported to have taken place since service.  In January 2002, Dr. Ananth saw the Veteran in the pain clinic for pain in the thigh that went down to his knee.  This pain was severe.  "He had some back problems in the past and apparently twenty years ago when he was playing basketball he did have some disk problems."  Dr. Ananth surmised that the Veteran probably had L3-4 pathology because he was having problems around the knee.  

Also, in December 2001, a record from Dr. Wright shows that the Veteran had a history of recurrent back pain, usually on the right side of his back and legs since high school.  He had an eight day history of left-sided back pain radiating to the left anterior thigh with some burning dysesthesia.  He had no leg weakness and denied bowel or bladder dysfunction.  The assessment was lumbar spine radiculopathy of the left leg.  

In January 2002, a physical therapy record shows the Veteran was seen for seven visits secondary to lumbar and sacral radiculopathy.  In May of that year, Dr. Mathews saw the Veteran for a comprehensive physical.  The assessment included lumbar spine strain with moderate improvement with three epidural steroid injections.  

An examination is needed to determine the nature and etiology of any spine disability.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the any present hearing loss and tinnitus.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should determine the etiology of any hearing loss and tinnitus disability, taking into account: 
* the September 1967 whispered voice test and
* the Veteran's exposure to acoustic trauma in service.  
* The Veteran's report of noticing ringing in his ears within the past 15 years.  (Transcript, p 11.)  

For any hearing loss or tinnitus disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty, including exposure to acoustic trauma.  The rationale for all opinions should be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any spine disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any spine disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty, including to a back injury in service.  The examiner should refer to the records referenced in the body of the remand above; especially the September 1967 separation examination, Dr. Ananth's record referencing a back injury twenty years prior and Dr. Wright's record referencing a history of back pain since high school.  

The rationale for all opinions should be provided.  

3. Readjudicate the claims for service connection.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

